Citation Nr: 0120953	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  01-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative disc disease, lumbar spine with limitation of 
motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran had unverified active duty from July 1972 to May 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C.


FINDINGS OF FACT

1.  Entitlement to service connection for a back disorder was 
denied by a rating decision dated in June 1978; the veteran 
did not appeal this denial.

2. Evidence added to the record since June 1978 includes 
evidence that is relevant and probative to the issue at hand, 
and is so significant it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A June 1978 rating decision that denied entitlement to 
service connection for a back disorder is final. 38 U.S.C. 
§§ 1110, 4005 (currently 38 U.S.C.A. § 7105 (West 1991)); 
38 C.F.R. §§ 3.104(a), 3.303, 19.129(a) (1978) (currently 
38 C.F.R. § 20.302(a) (2000)), 20.1103 (1978).

2.  Evidence received since the June 1978 rating decision is 
new and material and the claim of entitlement to service 
connection for a back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a). (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A June 1978 rating decision denied the veteran's claim of 
service connection for a back disorder.  Although the veteran 
was given written notification of this determination in that 
same month, a timely appeal was not thereafter received.  The 
rating decision, therefore, became final.  38 U.S.C.A. 
§ 1110, 4005; 38 C.F.R. § 3.104(a), 3.303, 19.129(a); 
20.1103. 

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).   

In the case at hand, the evidence available for the RO's 
consideration at the time of the June 1978 decision included 
service medical records and VA examination reports dated in 
August 1976 and April 1978.  Service medical records show 
that the veteran's July 1972 entrance examination is negative 
for complaints or findings of a back disorder.  In January 
1973 he complained of low back pain that had begun two months 
prior, which at that time was intermittent.  He mentioned a 
high school wrestling injury that occurred two years earlier.  
On examination mild lumbosacral muscle tenderness was noted 
and his back demonstrated a good range of motion.  The 
impression was chronic low back strain.  In November 1974 he 
complained of low back pain on consecutive days after 
allegedly being beaten multiple times about the back by 
police.  The impressions were musculoskeletal pain secondary 
to trauma and low back pain, respectively.  In July 1975 he 
complained of having had intervals of low back pain that felt 
like spasms that had begun two days earlier.  On examination 
tense muscles were noted in the lower back.  The impression 
was muscle spasms and low back pain.  In October 1975 he was 
seen at a service department Emergency Room with complaints 
of severe low back pain.  The impression was low back pain.

The August 1976 VA examination report does not show any 
complaints of low back pain and no significant abnormalities 
of the musculoskeletal system were found.  The April 1978 VA 
examination report includes complaints of occasional pain in 
the lower part of the back, specifically in the small of the 
back.  The veteran indicated that it primarily bothered him 
when he didn't exercised and was sedentary for a couple of 
day at which time it began to ache and bother him.  X-rays of 
his lumbosacral spine were normal and a back disorder was not 
found.

Upon consideration of this evidence the Little Rock, Arkansas 
RO denied service connection for a back disorder on the basis 
that there were no current findings of a back disorder.

In July 1999 the veteran requested that his claim of 
entitlement to service connection for a back disorder be 
reopened.

There has been a significant amount of evidence submitted 
since the June 1978 rating decision.  Much of that evidence 
is unrelated to the present claim.  However, the evidence 
pertinent to this claim consists of service medical records 
that include an enlistment examination report for the Reserve 
dated in July 1977 that does not show any findings of a 
lumbosacral disorder.  Private medical records dated in 
December 1990 and May 1991 note the veteran's complaints of 
low back pain.  Washington, D.C. VA Medical Center (VAMC) 
progress notes dated in May 1996 note complaints of low back 
pain.  An MRI report dated in November 1998 from Fairfax 
Radiological Consultants includes an impression of 
degenerative changes of the disc at the L4-5 level and 
diffuse bulging of the disc without definite evidence of 
lateralizing herniation.  A letter dated in March 2000 from 
the veteran's private physician includes an opinion that 
links the veteran's service to his current back disorder.  A 
November 2000 VA examination report includes diagnoses of the 
lumbosacral spine with transitional vertebral body, 
congenital stenosis with superimposed degenerative changes, 
and tiny L foraminal disc herniation.

The Board finds that the veteran has presented new evidence; 
that is, evidence that has not been previously considered by 
the RO.  Furthermore, The MRI and VA examination reports are 
material to the claim, in that they bear directly and 
substantially upon the specific matter under consideration.  
Specifically, these records offer evidence of a current back 
disorder.  The letter from the veteran's private physician is 
also relevant and probative to the claim because it provides 
a medical opinion that links the veteran's service to his 
current back disorder.  For these reasons, the Board 
concludes that there is a basis upon which to reopen this 
claim.

The Board regrets any additional delay, but finds that for 
the reasons set forth in the Remand below, additional 
development is warranted consistent with the requirement of 
VA's duty to assist, pursuant to the Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative disc disease, lumbar spine with limitation of 
motion, the claim is reopened.  To this extent the appeal is 
granted.


REMAND

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  Among other things, this law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist.  
This law applies to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Thus because of the 
change in the law eliminating the requirement of a well-
grounded claim, and mandating full development, the RO must 
adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). 
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

The March 2000 letter from the veteran's private physician, 
Mirza S. Baig, M.D. states that he had treated the veteran 
since 1998.  In addition, the letter indicates the veteran 
received private medical treatment in 1994 from a different 
physician.  In order to assist the veteran in developing his 
claim for service connection, reasonable efforts must be made 
to obtain his private medical records.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  The reported medical history also notes 
military treatment in 1986.  These records should also be 
requested by the RO.

The veteran's claims file was not available for review at the 
time of his VA examination in November 2000, as indicated in 
the report.  In addition, the physician did not provide an 
opinion as to the etiology of the veteran's back disorder.  
In view of the foregoing, the veteran should be afforded 
another examination, since a medical examination must not 
only be thorough and contemporaneous, but it should also take 
into account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In dong 
so, the physician should provide an opinion as to the 
etiology of the veteran's back disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his back disorder since service.  Of 
particular interest are medical records 
from Dr. Baig and records from the 
private physician who treated the veteran 
in 1994.  After securing the necessary 
releases, the RO should request copies of 
any medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the nature and etiology of his 
back disorder.  The claims file must be 
made available to and reviewed by the 
physician in conjunction with 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
Any test or studies deemed appropriate by 
the orthopedist to make this 
determination should be undertaken.  
After reviewing the entire record to 
include the complaints of back pain in 
service and the opinion of Dr. Baig's 
that etiologically links the veteran's 
back problems in service to the 
degeneration of the lumbar back, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's back disorder is 
etiologically related to service and the 
complaints of back pain reported therein.  
The clinical findings and reasons that 
form the basis of the opinion should be 
clearly set forth in the report.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the  should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
38 C.F.R. § 3.303 (2000).  A reasonable 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals





